Citation Nr: 1028579	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-07 493	)	DATE
	)
	)


THE ISSUES

1.  Whether a July 2007 decision of the Board of Veterans' 
Appeals (Board) denying service connection for a right knee 
disorder should be revised or reversed on the basis of 
clear and unmistakable error (CUE).

2.  Whether a July 2007 decision of the Board denying service 
connection for a right ankle disorder should be revised or 
reversed on the basis of CUE.


REPRESENTATION

Moving party represented by:  Eric A. Gang, Esquire


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 
1993 to September 1993, and from July to August 1999.

2.  In March 2008, a motion for revision of a July 2007 decision 
of the Board denying service connection for a right ankle 
disorder and a right knee disorder based on CUE was filed.

3.  In a July 17, 2009, memorandum decision, the United States 
Court of Appeals for Veterans Claims (hereinafter, "the Court") 
vacated the July 2007 Board decision and remanded the case to the 
Board for further readjudication.


CONCLUSION OF LAW

In the absence of a final Board decision, the Board has no 
jurisdiction to adjudicate the merits of the motion for revision 
of a decision based on clear and unmistakable error.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. § 20.1400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

All final Board decisions are subject to revision on the basis of 
CUE except for those decisions which have been appealed to and 
decided by the Court, and decisions on issues which have 
subsequently been decided by the Court.  38 C.F.R. § 20.1400 
(2009).

The Court has vacated and remanded the July 2007 Board decision 
that was challenged on the basis of clear and unmistakable error 
in the moving party's motion.  Thus, there is no final decision 
for the Board to review on the basis of clear and unmistakable 
error.  Accordingly, the Board does not have jurisdiction to 
adjudicate the merits of the motion and it is dismissed.

ORDER

The motion is dismissed.



	                       
____________________________________________
MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



